Citation Nr: 0946715	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-21 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for 
service-connected degenerative joint disease of the left 
elbow (major).

2.  Entitlement to a rating in excess of 40 percent for 
residuals of a fragment wound of the left arm, muscle group 
VI, with a deformed humerus, (muscle group VI impairment).

3.  Entitlement to an initial increased rating for service-
connected scars of the left arm, currently evaluated as 10 
percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to August 
1969

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Buffalo, New York.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in October 
2009.  A transcript of the hearing is associated with the 
claims file.  

The record appears to raise the issue of whether service 
connection should be assigned for neurologic impairment of 
the Veteran's left upper extremity.  This matter is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The transcript of the October 2009 Travel Board hearing 
reflects that the Veteran withdrew his appeal with respect to 
the issues of entitlement to an increased rating for service-
connected left arm scars and muscle group VI impairment of 
the left arm.  

2.  The Veteran's left elbow (major) has at least 85 degrees 
of flexion, and he lacks full extension, but the overall loss 
is to less than 45 degrees.  

3.  Left forearm motion is capable of near full pronation, 
with supination to at least 50 degrees.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the issues of entitlement to an 
increased rating for service-connected left arm scars and 
residuals of a fragment wound of the left arm are met.  38 
U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.202, 20.204 (2009).

2.  The criteria for a schedular rating in excess of 20 
percent for service-connected degenerative joint disease of 
the left elbow (major) have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5205-5213 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).

The foregoing notice requirements were satisfied by a July 
2007 letter, which also informed of the Veteran of the law 
and regulations governing the assignment of disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Following the letter, 
the June 2008 statement of the case and April 2009 
supplemental statement of the case were issued, each of which 
provided the Veteran an additional 60 days to submit more 
evidence.  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  The 
Veteran has been accorded multiple pertinent VA examinations.  
Further, it appears that all obtainable evidence identified 
by the Veteran relative to his claim has been obtained and 
associated with the claims file.  Neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Increased Rating

A.  Scars and Muscle Group VI Impairment

At his October 2009 Travel Board hearing, the Veteran stated 
his desire to withdraw his appeal with respect to the issues 
of entitlement to an increased rating for service-connected 
left arm scars and muscle group VI impairment.  (See hearing 
transcript, p. 2, and October 2009 written statement.)  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing, or on the record at a hearing, at any 
time before the Board promulgates a decision.  38 C.F.R. § 
20.202.  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. 
§ 20.204.

The Veteran's statement at the October 2009 hearing clearly 
indicates his desire to withdraw the appeal with respect to 
the issues of entitlement to an increased rating for service-
connected left arm scars and muscle group VI impairment.  As 
there remain no allegations of errors of fact or law for 
appellate consideration, the Board does not have jurisdiction 
to review these issues on appeal.

B.  Degenerative Joint Disease Of The Left Elbow

The Veteran's left upper extremity disability is the result 
of a gunshot wound sustained in Vietnam.  That element of his 
disability that contemplated limitation of motion of the 
elbow, has been assigned a 20 percent evaluation since March 
1970.  Prior to that the Veteran was assigned a 100 percent 
rating from August 1969, while he was convalescing.  This 
appeal arose from a February 2007 claim.  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Additionally, staged ratings are appropriate in any increased 
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In evaluating claims for increased ratings, VA must evaluate 
the Veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 
4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The RO has evaluated the Veteran's disability under 
Diagnostic Code 5206, for limitation of forearm flexion.  
Under this diagnostic code, a 20 percent rating is warranted 
for flexion of the major forearm limited to 90 degrees; a 30 
percent rating is warranted for flexion of the major forearm 
limited to 70 degrees; a 40 percent rating is warranted for 
flexion of the major forearm limited to 55 degrees; and a 50 
percent rating is warranted for flexion of the major forearm 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5206.  Thus, with an individual standing erect and the arm 
fully extended, (hanging straight down from the shoulder), an 
inability to flex the forearm up past 90 degrees of the arc 
formed between the finger tips and the shoulder, (i.e. to a 
position where the forearm is parallel to the ground) 
warrants a 20 percent rating.  An inability to bring the 
forearm up to 70 degrees of the arc, (which would be 20 
degrees less than parallel to the ground) warrants a 40 
percent rating, and so on.  

Additionally, under the limitation of extension of the 
forearm provisions of Diagnostic Code 5207, a 10 percent 
rating is warranted for extension of the forearm limited to 
either 45 degrees or 60 degrees; a 20 percent rating is 
warranted for extension of the major forearm limited to 75 
degrees; a 30 percent rating is warranted for extension of 
the major forearm limited to 90 degrees; a 40 percent rating 
is warranted for extension of the major forearm limited to 
100 degrees; and a 50 percent rating is warranted for 
extension of the major forearm limited to 110 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5207.  This contemplates an 
inability to fully extend the forearm to a position where 
with an individual standing erect and the arm hanging loosely 
down from the shoulder, the forearm does not point directly 
down to the ground.  That is, it does not attain the 0 degree 
position in the arc between the finger tips and the shoulder, 
as described in the preceding paragraph.  Thus, for an 
individual standing erect who is incapable of fully extending 
his arm to the 0 degree position and that motion stops 75 
degrees short of that full extension, a 20 percent evaluation 
for this loss of extension is warranted.  Where that motion 
stops 90 degrees short of full extension, a 30 percent 
evaluation is assigned for this loss of extension, and so on.  

The schedule also includes criteria for evaluation of 
limitation of pronation and supination.  38 C.F.R. § 4.71a, 
Diagnostic Code 5213.  A 20 percent rating is warranted for 
loss of pronation motion beyond the last quarter of the arc, 
and a 30 percent rating is warranted for loss of pronation 
motion beyond the middle of the arc.  See 38 C.F.R. §§ 4.71, 
Plate I; 4.71a, Diagnostic Code 5213.  A 10 percent 
evaluation for limitation of supination is assigned where 
that motion is limited to 30 degrees or less.  

Diagnostic Code 5213 also provides for a 20 percent rating if 
the hand is fixed near the middle of the arc or moderate 
pronation; a 30 percent rating if the dominant hand is fixed 
in full pronation; and a 40 percent rating if the dominant 
hand is fixed in supination or hyperpronation.  Id.

The illustration at 38 U.S.C.A. § 4.71, Plate I shows normal 
ranges of motion of the elbow and forearm are to 0 degrees 
extension and to 145 degrees in elbow flexion.  38 C.F.R. § 
4.71, Plate I.  Normal pronation is from 0 to 80 degrees and 
normal supination is from 0 to 85 degrees.  

The medical evidence of record consists of private treatment 
records, VA treatment records, and VA examination reports 
dated July 2007 and December 2008.  The evidence of record 
also consists of statements submitted by the Veteran's wife 
and employer, and the Veteran's statements and testimony at 
an October 2009 Travel Board hearing.

During a July 2007 VA examination, it was noted that the 
Veteran is left hand dominant.  The Veteran described sharp 
shooting pains down the arm with movement of his elbow.  He 
reported difficulty completely straightening and flexing his 
elbow.  He report having a very difficult time carrying 
anything in his arm, which interfered with his work as a 
printer.  Specifically, he stated that he had a hard time 
turning the flywheel at work.  He reported missing two days 
of work in the past six months, and 1 week of work a year for 
the past two years, secondary to his arm limitation.  
Additionally, he reported that he could not do any yard work, 
and could no longer golf, hunt, or bowl.  He reported that he 
wore a sling occasionally (approximately once per month), and 
took Motrin every day for pain.  

Physical examination of the left elbow revealed flexion to 
110 degrees, with pain and stiffness beginning at 100 
degrees.  Extension was to 20 degrees with the limitation 
caused by pain and stiffness.  Pronation and supination were 
to 50 degrees.  The examiner noted that the DeLuca 
requirements were not performed due to the pain and 
stiffness.  X-rays revealed, in pertinent part, early medial 
degenerative joint disease.

Statements submitted by the Veteran's wife and employer, in 
April 2008 and May 2008 respectively, describe increased 
functional loss of the Veteran's left arm and its impact on 
his employment and daily activities.  

The report of a June 2008 private occupational therapy 
evaluation indicates that the Veteran was now taking 
prescription medication for his left arm pain.  Active range 
of motion testing of the left elbow revealed flexion to 108 
degrees.  Extension was to 46 degrees.  Pronation and 
supination were within normal limits.  The Veteran was noted 
to have increased pain at the end range of all motion.  It 
was further noted that he used compensatory mechanisms, such 
as rotating his trunk and leaning towards the right, to 
increase his left arm movement.  

The report of a December 2008 VA examination reveals left 
elbow flexion to 120 degrees, at which point pain set in.  
Pain and lack of endurance were present with repetitive 
flexion, although these factors did not result in additional 
limitation of motion.  Extension was to 0 degrees.  Pronation 
and supination were to 80 degrees with no pain.  Upon 
examination, it was noted that the Veteran was markedly 
impaired in the use of his left upper extremity, and that he 
could not lift or move moderately heavy objects, put paper 
into the press or turn the flywheel of the press at work, or 
do raking, sweeping, or shoveling at home, due to decreased 
strength and range of motion in his left upper extremity.

Most recently, a September 2009 private occupational therapy 
report shows that the Veteran was still employed full-time as 
printer, but was experiencing increased difficulty with work 
tasks.  Active range of motion testing of left elbow revealed 
flexion to 85 degrees, with crepitus and pain.  Extension was 
to 25 degrees.  Pronation was to 68 degrees, and supination 
was to 90 degrees with pain.  It was noted that the Veteran's 
job requirements and his inability to perform heavy lifting, 
pushing, and pulling made him a "candidate for 
termination."

Based on the foregoing evidence, the Board finds that a 
rating in excess of 20 percent for the service-connected 
degenerative joint disease of the left elbow is not warranted 
for any time during the appeal.  Here, both private and VA 
examinations conducted throughout the appeal period reveal 
forearm flexion predominately greater than the 70 degrees 
required for a 30 percent rating under Diagnostic Code 5206.  
Although the most recent medical evidence reflects decreased 
flexion of 85 degrees, this is nonetheless greater than the 
70 degrees required for a higher rating under Diagnostic Code 
5206, even when taking into account the pain that accompanied 
this range of motion.  DeLuca, 8 Vet. App. 202 (1995).  In 
fact, in view of the forearm flexion demonstrated throughout 
the appeal period, ranging from 120 to 85 degrees, it is 
evident that factors such as the Veteran's pain, stiffness, 
and weakened movement, have been taken into consideration in 
the assigned 20 percent evaluation.  Id.

The Board further finds that a rating in excess of 20 percent 
is not warranted under any alternative provision, or indeed 
that a separate rating for limitation of motion under any 
other diagnostic code is warranted.  Specifically, the 
overall record does not reflect forearm extension limited to 
a compensable degree, i.e., to 45 degrees or more, as to 
warrant a rating under Diagnostic Code 5207.  In this regard, 
although one record documented a limitation of extension to 
one degree in excess of that which would be warranted for a 
10 percent evaluation, no other record reflected such 
limitation that even approached a compensable level of 
impairment.  As such, the record in its entirety is not 
interpreted as reflecting the presence of the criteria for a 
compensable rating for limitation of extension.  

Further, since the evidence reflects pronation and supination 
to at least 50 degrees (i.e., motion beyond the middle of the 
arc as reflected in 38 C.F.R. §§ 4.71, Plate I), and is 
absent for any finding that the hand is fixed in full 
pronation, hyperpronation, or supination, a higher rating 
under Diagnostic Code 5213 is not warranted.  Additionally, 
as the record contains no evidence of any ankylosis, 
fracture, or flail joint of the elbow, or nonunion of the 
radius or ulna, evaluation under Diagnostic Codes 5205, and 
5209-5212 is not warranted.

The Board acknowledges the Veteran's assertion that the July 
2007 and December 2008 VA examinations were inadequate and 
incomplete.  Specifically, the Veteran argues that the range 
of motion measurements were taken using "a pencil and the 
naked eye, and that those examinations failed to address the 
entrapment of his ulnar nerve around his elbow and the impact 
of this condition on his range of motion."  (See Veteran's 
May 2009 statement.)  However, the reports of the July 2007 
and December 2008 VA examinations reflect thorough discussion 
of the symptomatology and functional limitations presented by 
Veteran's left elbow condition.  There is no indication that 
anything other than accepted VA protocol were followed by 
those examiners.  Further, while the September 2009 private 
occupational therapy evaluation reflects decreased nerve 
conduction of the ulnar nerve in the upper left arm, this 
finding was not of record at the time of the VA examinations.  
In any event, the Board notes that the Veteran is not 
service-connected for any neurological impairment of his left 
elbow, and neurological symptoms are not contemplated in the 
applicable rating criteria for his degenerative joint 
disease.  

The Board likewise notes that the United States Court of 
Appeals for Veterans Claims (Court) has recently held that a 
request for a TDIU, whether expressly raised by a claimant or 
reasonably raised by the record, is an attempt to obtain an 
appropriate rating for disability or disabilities, and is 
part of a claim for increased compensation.  There must be 
cogent evidence of unemployability in the record.  See Rice 
v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 
552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the 
holding of Rice is inapplicable since the evidence of record 
clearly shows that the Veteran is currently employed; thus, 
there is no cogent evidence of unemployability and 
entitlement to increased compensation based on TDIU is not 
warranted.  

With respect to extra-schedular consideration, if an 
exceptional case arises where ratings based on the statutory 
rating schedules are found to be inadequate, consideration of 
an "extra-schedular" evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities will be made.  38 C.F.R. 
§ 3.321(b)(1). The Court has held that the determination of 
whether a claimant is entitled to an extra-schedular rating 
under § 3.321(b) is a three-step inquiry, the responsibility 
for which may be shared among the RO, the Board, and the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  Thune v. Peake, 22 Vet. App. 111.  The 
threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  This means that initially there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  

The specific issue the Veteran sought to have addressed on 
appeal was the limitation of motion of his arm.  The relevant 
rating criteria specifically address that symptomatology.  
Indeed, the 20 percent rating the Veteran has been assigned 
exceeds the rating warranted for the level of limitation the 
Veteran has demonstrated on most of the occasions that he has 
been tested.  Therefore, that rating would account for any 
additional limitation as could reasonably occur during flare-
ups or with use.  Further, while the Veteran has also 
complained of pain and weakness, that is specifically 
contemplated in the ratings assigned for his arm scars and 
his left arm muscle group impairment, which issues he 
withdrew from appellate consideration.  As to his complaints 
of numbness, that is being referred to the RO for 
consideration of a separate rating, and therefore not a 
proper subject of this evaluation.  

Under the foregoing circumstances, an exceptional disability 
picture has not been shown, and referral for extra-schedular 
consideration is not warranted.  






ORDER

Entitlement to a schedular rating in excess of 20 percent for 
service-connected degenerative joint disease of the left 
elbow (major) is denied.

The appeal claiming entitlement to a rating in excess of 40 
percent for 
service-connected residuals of a fragment wound of the left 
arm is dismissed.

The appeal claiming entitlement to an initial increased 
rating for service-connected left arm scars, currently 
evaluated as 10 percent disabling, is dismissed. 



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




REMAND

If an exceptional case arises where ratings based on the 
statutory rating schedules are found to be inadequate, 
consideration of an "extra-schedular" evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities will be 
made.  38 C.F.R. § 3.321(b)(1). The Court has held that the 
determination of whether a claimant is entitled to an extra-
schedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thune v. Peake, 22 Vet. 
App. 111.  The threshold factor for extra-schedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate. This means that initially there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  If the criteria does not reasonably 
describe the claimant's disability level and symptomatology, 
a determination must be made whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  38 C.F.R. § 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent periods 
of hospitalization").  See id.

Here, the Board finds that the evidence presents an 
exceptional or unusual disability picture.  As discussed 
above, both private and VA medical records reflect that the 
limitation of motion of the Veteran's left elbow interferes 
with his ability to perform the tasks required of his 
printing job.  Importantly, a May 2008 statement from the 
Veteran's employer indicates that "his limitations put his 
job in jeopardy," and, as noted previously, his September 
2009 occupational therapy evaluation reflects that the 
Veteran's "job requirements and his inability to perform 
heavy lifting, pushing, pulling make him a candidate for 
termination."  As such, the RO should forward the case to 
the Under Secretary for Benefits, or the Director, 
Compensation and Pension Service, for consideration of the 
assignment of an 
extra-schedular rating.  In this regard, the Board notes that 
the Court has held that it is improper for the Board to 
consider, in the first instance, entitlement to an 
extra-schedular rating.  See Bagwell v. Brown, 9 Vet. App. 
157, 158 (1996); 
Floyd v. Brown, 9 Vet. App. at 94 (1996).

Accordingly, the case is REMANDED for the following action:

1.	The RO should review the Veteran's 
claim, and undertake any necessary 
development, which must include 
forwarding the case to the Under 
Secretary for Benefits or the Director 
of Compensation and Pension Service, 
for consideration of the assignment of 
an extra-schedular rating for his 
service-connected degenerative joint 
disease of the left elbow.

2.	Upon completion of the requested 
development, the RO should reconsider 
the Veteran's claim.  If the benefit 
sought on appeal remain denied, a 
supplemental statement of the case 
should be issued and the Veteran and 
his representative should be provided 
an appropriate period of time to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).








 Department of Veterans Affairs


